


116 HR 8313 IH: Philippine Human Rights Act
U.S. House of Representatives
2020-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 8313
IN THE HOUSE OF REPRESENTATIVES

September 17, 2020
Ms. Wild (for herself, Mr. Costa, Ms. Lofgren, Ms. Haaland, Ms. Schakowsky, Mr. Khanna, Mr. McGovern, Mr. Rush, Mr. Johnson of Georgia, Mr. Levin of Michigan, Ms. Lee of California, Ms. Norton, Mr. Raskin, Mr. Lowenthal, Mr. Pocan, Ms. Omar, Ms. Jayapal, Mr. Gomez, Ms. Ocasio-Cortez, Mr. Danny K. Davis of Illinois, and Ms. Bonamici) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To suspend the provision of security assistance to the Philippines until the Government of the Philippines has made certain reforms to the military and police forces, and for other purposes.


1.Short titleThis Act may be cited as the Philippine Human Rights Act. 2.FindingsCongress finds the following:
(1)The U.S. State Department’s 2019 Human Rights Report on the Philippines states There were numerous reports of government security agencies and their informal allies committed arbitrary or unlawful killings in connection with the government directed campaign against illegal drugs.. The Report goes on to state, Government mechanisms to investigate and punish abuse and corruption in the security forces were poorly resourced and remained largely ineffective. The United Nations Office of the High Commissioner on Human Rights in its annual report for the 44th Session of the Human Rights Council concluded that there is long-standing overemphasis on public order and national security at the expense of human rights has become more acute in recent years, and there are concerns that the vilification of dissent is being increasingly institutionalized and normalized in ways that will be very difficult to reverse;. (2)The United States continues to provide support via security assistance to the administration of Philippines President Duterte, whose brutal Drug War and other campaigns have taken the lives of over 30,000 urban poor, peasants, workers, indigenous and environmental activists as well as human rights defenders, religious leaders, and peace advocates.
(3)Government agencies of the Philippines report 4,948 suspected drug users and dealers, including 60 children, died during police operations from July 1, 2016 to September 30, 2018, and according to Human Rights Watch, the Philippine National Police (PNP) have reported 22,983 deaths remain classified as homicides under investigation since the Drug War began. (4)As of April 2020, the Alliance for Advancement of People’s Rights (Karapatan) has documented 308 extrajudicial political killings, 439 victims of attempted politically motivated killings, 214 victims of torture, around 2,500 victims of illegal arrests, over 100,000 victims of threats and harassments, and nearly half a million internal refugees under the Duterte administration.
(5)More than 16 mayors and vice mayors have been killed since President Duterte took office, and Duterte has personally spoke blatantly in press conferences advocating for the killing of Catholic bishops during a period where three Catholic priests were assassinated. (6)Labor leaders and legislators have also been amongst those attacked by the administration, with 30 labor leaders killed, 3 labor leaders being held as political prisoners, and Senator Leila De Lima who has been a staunch critic of the drug war killings having been detained for over 2 years.
(7)The international NGO Global Witness has declared the Philippines to be the deadliest country in the world for defenders of human rights, the environment, and natural resources, with 13 environmentalists, 54 indigenous people, and 207 farmers and peasants extrajudicially killed since Duterte took office in 2016. Included in the targeting of environmental activists was American citizen, Brandon Lee, who was subjected to an assassination attempt on August 6, 2019. Brandon has been subjected to repeated threats and harassment by the Philippine military due to his advocacy relating to the land and rights of indigenous people in Ifugao province and the surrounding Cordillera region of the Philippines. While Brandon Lee survived the attack, he has been left paralyzed and his assailants have not been brought to justice. (8)It is widely recognized that the Duterte administration silences dissent and the press. The State Department’s 2019 Report states, Government harassment of some media outlets occurred, however, and polls suggested many Filipinos consider it dangerous to publish information critical of the administration. In May 2020, ABS-CBN, one of the Philippines’ two major sources of news, and an occasional critic of Duterte’s policies, was forced off air due to the denial of a franchise license by the Congress of the Philippines, at the behest of the Duterte administration. Similarly, Maria Ressa, a vocal critic of the Duterte administration, Times Magazine’s Person of the Year 2018 recipient, and founder of the digital news site Rappler was convicted of cyber libel in June 2020. In July 2020, the Duterte administration signed the Anti-Terrorism Act of 2020 into law. Countless Filipino and international commentators, including fifty U.S. Representatives have warned that the law will be used to further target critics and silence dissent.
(9)The United States continues to arm state security forces of the Philippines. Despite clear documentation of abuses and international condemnation, in April 2020, the United States announced a pair of arms sales totaling $2,000,000,000 for items including hellfire missiles and attack helicopters. In July 2020, the United States announced an additional sale of $126,000,000 worth of assault boats and armaments. 3.Suspension of security assistance (a)Suspension of security assistanceNo Federal funds are authorized to be appropriated or otherwise made available to provide assistance for the police or military of the Philippines, including assistance in the form of equipment or training until the date described in subsection (d).
(b)Loans from multilateral development banksThe President shall instruct United States representatives at multilateral development banks to vote against providing any loans to the police or military of the Philippines. (c)Report requiredNot later than 180 days after the date of the enactment of this Act, the Inspectors General of the Department of State and Department of Defense shall jointly submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a report that—
(1)specifies all forms of security assistance or loans made available to the Philippine National Police or the armed forces of the Philippines, including any organizations or individuals operating with the authority of the Philippine National Police or the armed forces of the Philippines, by the United States or by multilateral development banks during the period beginning January 1, 2016, and ending on the date of the submission of the report; (2)contains all reports generated by recipients of United States security assistance or loans from multilateral development banks to the Philippines with respect to the use, investment, or transfer of such assistance or loans; and
(3)details any and all misuses of security assistance and loans during the period beginning January 1, 2016, and ending on the date of the submission of the report by the Philippine National Police, the armed forces of the Philippines, or any affiliated groups or individuals, such as extrajudicial killings, intimidation of political opponents, illegal sales under Philippine or international law, or misappropriation. (d)Conditions for lifting suspension of assistanceThe suspension of security assistance under subsection (a) shall terminate on the date on which the Secretary of State certifies to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate that the Government of the Philippines has—
(1)) investigated and successfully prosecuted members of military and police forces who have violated human rights, ensured that the military and police cooperated in such cases, and affirmed that such violations have ceased; (2)withdrawn the military from involvement in domestic policing activities, in accordance with the Philippine Constitution and ensured that all domestic police functions are separated from the military chain of command and are instead directly responsible to civilian authorities;
(3)established that it effectively protects the rights of trade unionists, journalists, human rights defenders, critics of the government, and other civil society activists to operate without interference; (4)taken effective steps to guarantee a judicial system that is capable of investigating, prosecuting, and bringing to justice members of the police and military who have committed human rights abuses; and
(5)fully complied with domestic and United States audits and investigations regarding the improper use of prior security assistance.  